Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 1 of 6
Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 2 of 6
Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 3 of 6
Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 4 of 6
Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 5 of 6
Case 16-33758   Doc 32-1    Filed 02/11/21 Entered 02/11/21 12:28:43   Desc Exhibit
                           A- Fee Agreement Page 6 of 6
